I concur in reversal. The defense rests on the provision in the contract of carriage exempting it from liability "for any loss thereof or damage thereto or delay caused by the act of God." The apples were shipped from Chicago to Bay City in the month of February. Freezing weather may reasonably be expected along the line of such shipment at that season of the year, and is not an "act of God."
"Freezing weather coming at a season or a time when such weather may be expected is not an act of God." 10 C. J. p. 113.
"It seems that freezing weather, especially if coming in that season of the year when such weather may be expected, cannot be brought within the strict definitions above given of the act of God." 4 R. C. L. p. 714.
The rule thus stated is supported by the cases cited in the footnotes, and is, I think, of universal application. InLardie v. Railroad Co., 192 Mich. 77, and Randall v. RailwayCo., 212 Mich. 259, the shipments were made in November and, by reason of ordinary box cars having been used, were forwarded under a special contract at the owner's risk as to freezing.
BIRD, C.J., and STEERE, FELLOWS, CLARK, and McDONALD, JJ., concurred with SHARPE, J. *Page 621